Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazaki et al (US 20080/0152908) and in view of Lange et al (US 7,585,494).  
Nakazaki is directed to a monofilament made from a resin composition of polyamide resin and a silicone compound having a number average molecular weight of 100,000 to 2,000,000.  Nakazaki teaches the silicone is a high molecular weight and the form in room temperature is not oil but usually solid with elasticity.  Nakazaki teaches that for molecular weights under 100,000, the viscosity will be too low and it is difficult to disperse uniformly in monofilaments when melt-kneading.  
Nakazaki teaches the molecular weight of the silicone provide abrasion resistance.  If the molecular weight is too low, the abrasion resistance is poor.  If the molecular weight is too high, the dispersibility of the silicone in the polyamide is poor and it will be difficult to melt knead [0034].
Nakazaki is silent with regard to the viscosities of the higher molecular weight polysiloxanes.
Lange is directed to formulations used for the treatment of substrate surfaces (Title). Lange teaches polysiloxanes for treatment of synthetic fibrous materials.  Lange teaches the polysiloxanes can be linear (col. 9, lines 1-5) and have viscosities in the range of 100 to 50,000,000 mPa*s which is equivalent to 1 to 50,000 Pa*s (col. 4, lines 40-49) and overlaps the claimed range.  Lange teaches the polysiloxanes provides softness, elasticity and reduced creasing tendency (col. 2, lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a higher viscosity siloxane to a fiber motivated to produce fibers that 
As to claims 2 and 3, Nakazaki teaches a polyamide which is a thermoplastic polymer made by a condensation reaction.
As to claim 8, Nakazaki shows the silicon compound in formula 1 [0012] which is a linear polysiloxane.
As to claims 9-11, Nakazaki differs and does not measure the viscosity.
Lange teaches polysiloxanes for treatment of synthetic fibrous materials.  Lange teaches the polysiloxanes can be linear (col. 9, lines 1-5) and have viscosities in the range of 100 to 50,000,000 mPa*s which is equivalent to 1 to 50,000 Pa*s (col. 4, lines 40-49) and overlaps the claimed range.  Lange teaches the polysiloxanes provides softness, elasticity and reduced creasing tendency (col. 2, lines 59-67).
With regard to claims 12-14, Lange differs and does not measure the kinematic viscosity.  As Lange teaches the same molecular weights and same dynamic viscosities, it is reasonable to presume that the kinematic viscosities are inherent to the siloxanes of Lange and Nakazaki.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as 
As to claim 15-16, Nakazaki teaches the molecular weight of the silicone is 100,000 to 2,000,000 which overlaps the claimed range of 150,000 to 900,000 and an average of 200,000.
As to claim 19, Nakazaki teaches the silicone is present in an amount of 0.7 to 10% by weight which overlaps the claimed range of 0.5 to 3%.200

Terminal Disclaimer
The terminal disclaimer filed on 11/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10626522 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The terminal disclaimer is sufficient to withdrawn the Obviousness Double Patenting rejection.
Claims 4-7, 17, 18, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nakazaki teaches a fiber for a fishing line made from polyamide and does not teach or suggest a biopolymer nor a polylactic acid, nor a staple fiber and fabric nor a wet laid process for making a nonwoven.
Claim 23 is an independent claim and allowable over the prior art.

Response to Arguments
Applicant’s amendments and arguments, with respect to the 35 USC 103 rejection over Gupta as evidenced by Lipowitz and in view of Lange over claim 1-3, 8-14 and 17-22 and Gupta in as evidenced by Lipowitz and in view of Lange and in further view of Moore over claim 23 and additionally over Sugisawa over claims 4-7 in view of have been fully considered and are persuasive.  The rejections over Gupta and additional references has been withdrawn. Gupta’s silicone is not the claimed silicone and while it has the claimed molecular weight, the viscosity is lower than claimed and therefore not the same silicone polymer and it would not have been obvious to substitute a different silicone polymer for the silicone polymer of Gupta.
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive over the 35 USC 103 rejection of claims 1-3, 8-16 and 19 over Nakazaki in view of Lange.  Nakazaki teaches high molecular weight silicone polymer wherein the molecular weight is well above the claimed molecular weight.  Nakazaki does not measure the viscosity, but teaches it is desirable to have a higher viscosity for the solid silicone polymer to mix with the polyamide polymer.  Lange provides evidence that high molecular weight silicone polymers additionally have the claimed high viscosities.  While Lange teaches the silicone is applied to the surface of the fiber, Nakazaki and Gupta .
Nakazki does not teach a biopolymer fiber, nor a lactic acid, nor a staple fiber, nor a nonwoven.  The claims above are indicated as objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796